 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                            No. 2:19-mc-00121-TLN-AC
12           Plaintiff,
13           v.                                            ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS AND FINAL
14    VALERI MYSIN,                                        ORDER OF GARNISHMENT
15           Defendant and Judgment Debtor.                Criminal Case No. 2:12-cr-00051-TLN
16    BANK OF AMERICA, N.A.,
      (and its Successors and Assignees)
17

18                           Garnishee.
19

20
21          On July 23, 2019, the United States filed an Application for Writ of Continuing

22   Garnishment (Bank, Stocks, or Brokerage Accounts) against Defendant (“Judgment Debtor”)

23   Valeri Mysin’s bank, stock, or brokerage account(s), and it requested to receive the statutorily

24   authorized litigation surcharge. (ECF No. 1.) The Clerk issued the Writ of Continuing

25   Garnishment to the Judgment Debtor on July 23, 2019, and the Clerk’s Notice of Instructions on

26   July 25, 2019. (ECF Nos. 2, 5.)

27          On August 1, 2019, Bank of America, N.A. (“Garnishee”) filed its Acknowledgment of

28   Service and Answer of Garnishee, stating that it maintains one account owned by Judgment


                                                       1
 1   Debtor. (ECF No. 10.) On August 19, 2019, Garnishee amended its Acknowledgment of Service

 2   and Answer. (See ECF No. 18; see also ECF No. 14 at 2–3 ¶ 9.) On October 2, 2019, the United

 3   States filed the Amended Answer as a courtesy to Garnishee. (ECF No. 18.) Judgment Debtor

 4   did not file a claim of exemption to the proposed garnishment, did not object to Garnishee’s

 5   answer, did not request a hearing, and did not otherwise object to the United States’ garnishment

 6   action.

 7             Pursuant to 28 U.S.C. § 636(b)(1)(C) and Local Rule 302, on September 17, 2019, the

 8   magistrate judge issued findings and recommendations that the United States’ Request for Final

 9   Order of Garnishment be granted and ordered that any objections to the findings and

10   recommendations were due within fourteen (14) days after service. (ECF No. 17.) The United

11   States served the Findings and Recommendations on Judgment Debtor on October 2, 2019. (ECF

12   No. 19.) No objections to the Findings and Recommendations were filed.

13             Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

14   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

15   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

16   1983); see also 28 U.S.C. § 636(b)(1). Having reviewed the file under the applicable legal

17   standards, the Court finds the Findings and Recommendations to be supported by the record and

18   by the magistrate judge’s analysis.

19             Accordingly, IT IS HEREBY ORDERED that:

20             1. The Findings and Recommendations, filed on September 17, 2019 (ECF No. 17), are
21   adopted in full;

22             2. The United States’ Request for a Final Order of Garnishment (ECF No. 14) is

23   GRANTED;

24             3. Pursuant to 28 U.S.C. §3205(c)(7), within fifteen (15) days of the filing of this Order,

25   Garnishee Bank of America, N.A. shall liquidate and pay to the Clerk of the Court the balance of

26   Judgment Debtor Valeri Mysin’s bank account, Account Number ***1386, that Garnishee has
27   been withholding from the date it received the Writ through the date of this Order;

28             4. Payment shall be made in the form of a cashier’s check, money order or company


                                                          2
 1   draft, made payable to the Clerk of the Court and delivered to the United States District Court,

 2   Eastern District of California, 501 I Street, Room 4-200, Sacramento, California 95814. The

 3   criminal docket number (2:12-cr-00051-TLN) shall be stated on the payment instrument;

 4          5. The United States is entitled to recover a $107,549.41 litigation surcharge after

 5   satisfaction of the judgment in the criminal case denominated as United States v. Valeri Mysin et

 6   al., Case No. 2:12-cr-00051-TLN (ECF No. 164);

 7          6. The Court shall retain jurisdiction to resolve matters through ancillary proceedings in

 8   this case, if necessary; and

 9          7. This garnishment shall be terminated once Garnishee makes its payment to the Clerk of

10   the Court.

11          IT IS SO ORDERED.

12   Dated: October 29, 2019

13

14

15                                     Troy L. Nunley
16                                     United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28


                                                       3
